DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1, 7, 11-20, 24, 26-28, 30-35 and 42 are pending.
	Claims 32-35, drawn to non-elected species and non-elected inventions are withdrawn from examination.
	Claims 2-6, 8-10, 22, 23, 25, 29, 36-41 and 43-45 have been cancelled.
	Claims 1, 7, 15-18, 24 and 28 have been amended.
	Claims 1, 7, 11-20, 24, 26-28, 30, 31 and 42 are examined on the merits with species, detected molecule, b. ribonucleic acid (RNA); tumor immune dysfunction and exclusion (TIDE)-associated gene, combination of a.-h.; further comprising step, b. administering to the subject treatment; and administered inhibitor, b. PD1 inhibitor, PD1 antibody.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The rejection of claims 1, 7, 11-20, 24, 26-28, 30, 31 and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicants’ amendment to claim 1, see Amendments to the Claims submitted August 24, 2021, page 3; and Applicants’ corresponding argument submitted August 24, 2021, page 7.  Claims 2-6, 8-10, 22, 23, 25, 29, 36-41 and 43-45 have been cancelled.

5.	The rejection of claims 22 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the cancellation of the said claims.






Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	The rejection of claim(s) 1, 7, 12-20, 24, 26-28, 30, 31 and 42 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bagaev et al, US 2018/0357378 A1 (effectively filed June 13, 2017) is maintained.  Claims 2-5, 8-10, 22, 29, 36-41 and 43-45 have been cancelled.
	Applicants assert with the amendment to claim 1 to require the limitations of cancelled claim 6, namely tumor immune dysfunction and exclusion (TIDE)-associated gene comprises alpha mannosidase 2 (MAN2A1), Bagaev does not anticipate the claimed invention, see Remarks submitted August 24, 2021, page 8.  Applicants’ argument seems to suggest several TIDE-associated genes or a profile comprising several TIDE-associated genes should be assessed in the claimed method, however that is not how the claim language reads.  As the claims currently read, the method requires determining the expression level of a sole TIDE-associated gene, see Amendments to the Claims/ Listing of Claims submitted August 24, 2021, page 2.  Applicants’ amendment and corresponding arguments have been carefully considered, but fail to persuade.
	Applicants have amended claim 1 to read on one TIDE-associated in gene, see lines 6, 7, 12 and 13 on page 2 of the Amendments to the Claims/ Listing of Claims submitted August 24, 2021, page 2.  As the amended claims currently read the method requires determining the expression level of a sole TIDE-associated gene.  As noted herein, Bagaev discloses one of the TIDE-associated genes, transforming growth factor beta-1 (TGF1), serine proteinase inhibitor (serpin) Family B Member 9 (SERPINB9), prolyl endopeptidase (FAP), vascular endothelial growth factor A (VEGFA), angiopoietin 2 (ANGPT2), interferon gamma (IFN) and cluster of differentiation 274 (CD274), see page 24, section 0220; page 27, section 0224; page 28, sections 0027 and 0229; and Claims 1, 6, 8, 13 and 16 spanning pages 73-77.  Accordingly, the rejection is maintained.
Bagaev discloses a method for generating a molecular-functional (MF) profile for an individual comprising obtaining RNA expression data from said individual’s biological sample comprising those with cancer and not, see page 1, sections 0010 and 0011; and Biological Samples beginning on page 18, section 0174.  Non-vascularized biological samples are from those individuals that do not have cancer (non-cancerous), whereas vascularized and inflamed samples reference cancer or tumor samples , see section page 16, sections 0153 and 0154; page 17, section 0159;  and page 19, section 0184.  Biological samples may comprise a fluid, such as whole blood, blood serum or blood plasma, see page 18, section 0175.
	The biological samples are assayed for the level of nucleic acid encoding a gene using a number of conventional methods including total RNA sequencing and reverse transcriptase-PCR (RT-PCR), see page 20, sections 0187, 0188, 0191; and page 22, section 0205.  These samples include those from the tumor microenvironment, as well as infiltrate, see section 0165 page 19, sections 0179-0184.  Nucleic acids expressed in the samples are compared and contrasted with genetic data from samples from subjects that do not have cancer and evaluated for expression levels, see page 20, sections 0188-0190; and page 21, section 0199.
	The modules or biomarkers assayed for gene expression data within a MF profile may comprise transforming growth factor beta-1 (TGF1), serine proteinase inhibitor (serpin) Family B Member 9 (SERPINB9), prolyl endopeptidase (FAP), vascular endothelial growth factor A (VEGFA), angiopoietin 2 (ANGPT2), interferon gamma (IFN) and cluster of differentiation 274 (CD274), see page 24, section 0220; page 27, section 0224; page 28, sections 0027 and 0229; and Claims 1, 6, 8, 13 and 16 . These are all tumor immune dysfunction and exclusion (TIDE)-associated genes. “[T]he model described herein enables the study of the structural-function composition of a particular patient’s tumor and/or cancerous cells and also allows the comparison of the same across different patients and groups of patients”, see section 0165. The information the expression of these molecules provide can be stored in a database and “…may be used to perform any of the techniques described herein related to determining whether a subject is likely to respond positively or not likely to respond positively to an immune checkpoint blockade therapy”, see page 35, section 0315.  The “[m]ethods and compositions for characterization of cancers…may be applied to any cancer…” or tumor including exemplary examples, bladder urothelial carcinoma, glioblastoma tumors, cholangiocarcinoma, see page 15, sections 0150-0152; and complete listing in section 0185, page 20.
	Biological samples reflective of MFs are assayed before, after and during a course of treatment, whereby correlating and evaluating the efficacy of a cancer treatment, see page 42, page 0395.  
	Combination therapy can be implemented based on MF profiles including PD-1 inhibitors (nivolumab and pembrolizumab) and additional anti-cancer treatments such as chemotherapy (dacarbazine, temozolomide, cisplatin, carboplatin), radiation therapy, see page 46, sections 0432, 0434, 0436 and 0440.
	Applicants' claims recite wherein clauses, which are not given weight because the
simply express the intended result after the assessment of the RNA that corresponds to a particular marker(s) and comparison of said marker(s) between different samples, which is taught in Bagaev.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3]. Moreover, the wherein clauses do not recite any active method steps, but simply states a characterization or conclusion of the results of those steps.







9.	The rejection of claim(s) 1, 7, 8, 11-20, 24, 26-28, 30, 31, 42 and 43 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Regev et al, US 2020/0157633 A1 (effectively filed December 6, 2017) is maintained.  Claims 2-6, 8-10, 22, 29, 36-38, 40, 41 and 43-45 have been cancelled.
Applicants assert with the amendment to claim 1 to require the limitations of cancelled claim 6, namely tumor immune dysfunction and exclusion (TIDE)-associated gene comprises angiopoietin 2 (ANGPT2), Regev does not anticipate the claimed invention, see Remarks submitted August 24, 2021, page 8. Applicants’ argument seems to suggest several TIDE-associated genes or a profile comprising several TIDE-associated genes should be assessed in the claimed method, however that is not how the claim language reads.  As claim 1 currently reads, the method requires determining the expression level of a sole TIDE-associated gene, see Amendments to the Claims/ Listing of Claims submitted August 24, 2021, page 2.   Applicants’ amendment and corresponding arguments have been carefully considered, but fail to persuade.
	Applicants have amended claim 1 to read on one TIDE-associated in gene, see lines 6, 7, 12 and 13 on page 2 of the Amendments to the Claims/ Listing of Claims submitted August 24, 2021.  As the claims currently read the method requires determining the expression level of a sole TIDE-associated gene.  As noted herein, Regev discloses one of the TIDE-associated genes, cluster of differentiation 274 (CD274), serine proteinase inhibitor (serpin) Family B Member 9 (SERPINB9), transforming growth factor beta-1 (TGF1), prolyl endopeptidase (FAP), interferon gamma (IFN), vascular endothelial growth factor A (VEGFA) and  alpha-mannosidase 2 (MAN2A1), see page 5, section 0022; page 7, section 0036; page 19, section 0145; page 20, section 0150; page 57, Table S4, 7th column; page 66, Table S5, 3rd column; page 72; page 87, last column; page 148, section 0523; and page 154, Table S3, last row.  Accordingly, the rejection is maintained.
Regev teaches methods for detecting and modulating novel gene signatures for treatment and prognosis of cancer such as colorectal cancers, lung cancers, melanoma for example, see section 0266.  The novel gene signatures predict overall survival in cancer and can be targeted therapeutically”, see abstract; and page 1, section 0008.    
	Immune checkpoint inhibitor resistance (ICR) gene signatures comprising one or more genes such as CD274, SERPINB9, TGF-1, FAP, IFNG, VEGFA and MAN2A1 are detected using assays such as single cell RNA sequencing and RT-PCR, see page 5, section 0022; page 7, section 0036; page 19, section 0145; page 20, section 0150; page 57, Table S4, 7th column; page 66, Table S5, 3rd column; page 72; page 87, last column; page 148, section 0523; and page 154, Table S3, last row. Once the expression of an ICR gene signature(s) or exclusion signature(s) is detected in an individual’s tumor before anticancer treatment based on the signature(s) not detected or below a reference level, see page 6, sentence bridging the two columns; page 18, sections 0139 and 0140; page 19, sections 0142 and 0143. The treatment may be immunotherapy comprising a check point inhibitor, such as anti-PD1 therapy in combination therapy, see page 6, section 0025.
	The gene signature is detecting in tumor samples including tumor infiltrating lymphocytes (TILs), as well as blood at different times points (i.e. before and after treatment), see page 33, sections 0239-0243.  These signatures are also compared with reference levels, see section 0024; sections 0048 and 0049; and sections 0071.
	Regev discloses the “…cancer cell-autonomous ICR programs identified by scRNA-Seq predict clinical response (per RECIST criteria) and progression-free survival, see page 54, section 0430-0433; and page 55, section 0438.
Applicants' claims recite wherein clauses, which are not given weight because the
simply express the intended result after the assessment of the RNA that corresponds to a particular marker(s) and comparison of said marker(s) between different samples, which is taught in Regev.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3]. Moreover, the wherein clauses do not recite any active method steps, but simply states a characterization or conclusion of the results of those steps.












Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The rejection of claims 1, 7, 11-20, 24, 26-28, 30, 31 and 42 under 35 U.S.C. 103 as being unpatentable over Bagaev et al, US 2018/0357378 A1 (effectively filed June 13, 2017), and further in view of Regev et al, US 2020/0157633 A1 (effectively filed December 6, 2017) and
Eisenhauer et al. (European Journal of Cancer 45: 228-247, 2009) is maintained. Claims 2-6, 8-10, 22, 29, 36-41 and 43-45 have been cancelled.
	Applicants argue the eight (8) specific TIDE-associated genes required by claim 1 are not taught by the prior art, see page 9 of the Remarks submitted August 24, 2021, last paragraph.  Applicants continue arguments stating the prior art, Bagaev “…lists hundreds of genes…multiple genes…” and “[t]he skilled artisan would not have been motivated to select the eight (8) specific TIDE-associated genes required by claim 1…to reach the claimed invention with predicable [sic] results or a reasonable expectation of success”, see last paragraph on page 9; and page 10, paragraphs 3 and 4 of the Remarks. 
	Applicants conclude arguments noting Bagaev does not teach the administration step listed in claim 1 and by contrast Bagaev teaches combination therapy (PD-1 inhibitors and additional anti-cancer treatments), as well as Bagaev does not teach a gene signature including MAN2A1, see page 10 of the Remarks,  page 10 of the Remarks, 1st and 2nd paragraphs.  Applicants’ arguments have been carefully considered, but fail to persuade.  
	As currently written Applicants claimed method reads on the assessment of one TIDE-associated gene in the test sample compared to the expression level of the one TIDE-associated gene in a reference sample.  Also see the Examiner’s response in the pending 102(a)(1) rejection herein. Bagaev reads on this claimed method as set forth herein herein.  
	Moreover, contrary to Applicants’ assertion, Bagaev teaches the administration step limitation set forth in claim 1, wherein an immunotherapeutic, anti-cancer PD-1 antibody can be administered independent of additional treatments to treat cancer, see page 43, section 0405; page 44, sections 0408, 0410, 0411, 0412 and 0415; and page 46, section 0435.  
	This rejection is maintained for the reasons of record and herein. 
Bagaev discloses a method for generating a molecular-functional (MF) profile for an individual comprising obtaining RNA expression data from said individual’s biological sample comprising those with cancer and not, see page 1, sections 0010 and 0011; and Biological Samples beginning on page 18, section 0174.  Non-vascularized biological samples are from those individuals that do not have cancer (non-cancerous), whereas vascularized and inflamed samples reference cancer or tumor samples , see section page 16, sections 0153 and 0154; page 17, section 0159; and page 19 section 0184.  Biological samples may comprise a fluid, such as whole blood, blood serum or blood plasma, see page 18, section 0175.
	The biological samples are assayed for the level of nucleic acid encoding a gene using a number of conventional methods including total RNA sequencing and reverse transcriptase-PCR (RT-PCR), see page 20, sections 0187, 0188, 0191; and page 22, section 0205.  These samples include those from the tumor microenvironment, as well as infiltrate, see section 0165 page 19, sections 0179-0184.  Nucleic acids expressed in the samples are compared and contrasted with genetic data from samples from subjects that do not have cancer and evaluated for expression levels, see page 20, sections 0188-0190; and page 21, section 0199.
	The modules or biomarkers assayed for gene expression data within a MF profile may comprise transforming growth factor beta-1 (TGF1), serine proteinase inhibitor (serpin) Family B Member 9 (SERPINB9), prolyl endopeptidase (FAP), vascular endothelial growth factor A (VEGFA), angiopoietin 2 (ANGPT2), interferon gamma (IFN) and cluster of differentiation 274 (CD274), see page 24, section 0220; page 27, section 0224; page 28, sections 0027 and 0229; and Claims 1, 6, 8, 13 and 16 . These are all tumor immune dysfunction and exclusion (TIDE)-associated genes. “[T]he model described herein enables the study of the structural-function composition of a particular patient’s tumor and/or cancerous cells and also allows the comparison of the same across different patients and groups of patients”, see section 0165. The information the expression of these molecules provide can be stored in a database and “…may be used to perform any of the techniques described herein related to determining whether a subject is likely to respond positively or not likely to respond positively to an immune checkpoint blockade therapy”, see page 35, section 0315.  The “[m]ethods and compositions for characterization of cancers…may be applied to any cancer…” or tumor including exemplary examples, bladder urothelial carcinoma, glioblastoma tumors, cholangiocarcinoma, see page 15, sections 0150-0152; and complete listing in section 0185, page 20.
	Biological samples reflective of MFs are assayed before, after and during a course of treatment, whereby correlating and evaluating the efficacy of a cancer treatment, see page 42, page 0395.  
	Combination therapy can be implemented based on MF profiles including PD-1 inhibitors (nivolumab and pembrolizumab) and additional anti-cancer treatments such as chemotherapy (dacarbazine, temozolomide, cisplatin, carboplatin), radiation therapy, see page 46, sections 0432, 0434, 0436 and 0440.
Applicants' claims recite wherein clauses, which are not given weight because the
simply express the intended result after the assessment of the RNA that corresponds to a particular marker(s) and comparison of said marker(s) between different samples, which is taught in Bagaev.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3]. Moreover, the wherein clauses do not recite any active method steps, but simply states a characterization or conclusion of the results of those steps.
	Bagaev does not teach the claimed method, wherein alpha-mannosidase 2 (MAN2A1) was assessed and the clinical benefit is assessed as defined by response evaluation criteria in solid tumors (RECIST), or long-term survival in spite of disease progression or response as defined by immune-related response criteria (irRC).
However, Regev teaches assessing immune checkpoint inhibitor resistance (ICR) gene signatures comprising one or more genes such as MAN2A1 using assays such as single cell RNA sequencing and RT-PCR, see page 5, section 0022; page 7, section 0036; page 19, section 0145; page 20, section 0150; page 57, Table S4, 7th column; page 66, Table S5, 3rd column; page 72; page 87, last column; page 148, section 0523; and page 154, Table S3, last row. The expression of an ICR gene signature(s) or exclusion signature(s) is detected in an individual’s tumor before anticancer treatment based on the signature(s) not detected or below a reference level, see page 6, sentence bridging the two columns; page 18, sections 0139 and 0140; page 19, sections 0142 and 0143. 
Moreover, Eisenhauer teaches response evaluation criteria for solid tumors, as well as response criteria and response categories, complete response (CR), partial response (PR), stable disease (SD) and progressive disease (PD), see entire document and specifically section 4.3 beginning on page 232.  Once cancer therapy has commenced, a clinical review of said therapy is considered via RECIST, see entire document.  This response assessment is based on changes in tumor size, lesion size (target and non-target regions), lymph node pathology, anatomical radiological imaging and tumour burden, see entire document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references to modify the teachings of Bagaev in order to include biomarkers that may impact ICR and track the progression of disease, see entire references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assessing all candidate biomarkers that may impact ICR is readily and reproducible implemented.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that clinical decisions regarding candidate biomarker expression is essential to managing treatment, determining whether or not a treatment is effective and criteria for assessing response is available with guidelines so clinicians can follow to arrive at best possible treatment modalities, see all the references.

13.	The rejection of claims 1, 7, 11-20, 24, 26-28, 30, 31 and 42 under 35 U.S.C. 103 as being unpatentable over Regev et al, US 2020/0157633 A1 (effectively filed December 6, 2017), and further in view of Bagaev et al, US 2018/0357378 A1 (effectively filed June 13, 2017) is maintained.  Claims 2-6, 8-10, 22, 29, 36-41 and 43-45 have been cancelled.
Applicants argue claim 1 has been amended to require eight (8) specific TIDE-associated genes and the prior art, Regev does not teach such, see last three paragraphs on page 10 of the Remarks submitted August 24, 2021. Applicants conclude arguments noting Regev does not describe TIDE-associated gene, ANGPT2 as part of the gene signature and accordingly “[t]he skilled artisan would not have been motivated to select the eight (8) specific genes required by claim 1…to reach the claimed invention with predicable [sic] results or a reasonable expectation of success”, see bridging paragraph of pages 10 and 11; and page 11 of the Remarks. 
	Applicants’ arguments have been carefully considered, but fail to persuade.  
	As currently written Applicants claimed method, namely claim 1 reads on the assessment of one TIDE-associated gene in the test sample compared to the expression level of the one TIDE-associated gene in a reference sample, see Amendments to the Claims/ Listing of Claims submitted August 24, 2021, page 2.  The instant prior art reads on this claimed method as taught herein.  Hence, the rejection is maintained for the reasons of record and herein. 
Regev teaches methods for detecting and modulating novel gene signatures treatment and prognosis of cancer such as colorectal cancers, lung cancers, melanoma for example, see section 0266.  The novel gene signatures predict overall survival in cancer and can be targeted therapeutically”, see abstract; and page 1, section 0008.    
	Immune checkpoint inhibitor resistance (ICR) gene signatures comprising one or more genes such as CD274, SERPINB9, transforming growth factor beta-1 (TGF-1), FAP, IFNG, VEGFA and MAN2A1 are detected using assays such as single cell RNA sequencing and RT-PCR, see page 5, section 0022; page 7, section 0036; page 19, section 0145; page 20, section 0150; page 57, Table S4, 7th column; page 66, Table S5, 3rd column; page 72; page 87, last column; page 148, section 0523; and page 154, Table S3, last row.  These are all tumor immune dysfunction and exclusion (TIDE)-associated genes. Once the expression of an ICR gene signature(s) or exclusion signature(s) is detected in an individual’s tumor before anticancer treatment based on the signature(s) not detected or below a reference level, see page 6, sentence bridging the two columns; page 18, sections 0139 and 0140; page 19, sections 0142 and 0143. The treatment may be immunotherapy comprising a check point inhibitor, such as anti-PD1 therapy in combination therapy, see page 6, section 0025.
	The gene signature is detecting in tumor samples including tumor infiltrating lymphocytes (TILs), as well as blood at different times points (i.e. before and after treatment), see page 33, sections 0239-0243.  These signatures are also compared with reference levels, see section 0024; sections 0048 and 0049; and sections 0071.
	Regev teaches the “…cancer cell-autonomous ICR programs identified by scRNA-Seq predict clinical response (per RECIST criteria) and progression-free survival, see page 54, section 0430-0433; and page 55, section 0438.
Applicants' claims recite wherein clauses, which are not given weight because the
simply express the intended result after the assessment of the RNA that corresponds to a particular marker(s) and comparison of said marker(s) between different samples, which is taught in Regev.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3]. Moreover, the wherein clauses do not recite any active method steps, but simply states a characterization or conclusion of the results of those steps.
Regev does not teach the ICR gene signature includes angiopoietin 2 (ANGPT2).  
However, Bagaev teaches a method for generating a molecular-functional (MF) profile for an individual comprising obtaining RNA expression data from said individual’s biological sample comprising those with cancer and not, see page 1, sections 0010 and 0011; and Biological Samples beginning on page 18, section 0174.  Modules or biomarkers assayed for gene expression data within a MF profile may comprise transforming growth factor beta-1 (TGF1), serine proteinase inhibitor (serpin) Family B Member 9 (SERPINB9), prolyl endopeptidase (FAP), vascular endothelial growth factor A (VEGFA), angiopoietin 2 (ANGPT2), interferon gamma (IFN) and cluster of differentiation 274 (CD274), see page 24, section 0220; page 27, section 0224; page 28, sections 0027 and 0229; and Claims 1, 6, 8, 13 and 16. The information the expression of these molecules provide can be stored in a database and “…may be used to perform any of the techniques described herein related to determining whether a subject is likely to respond positively or not likely to respond positively to an immune checkpoint blockade therapy”, see page 35, section 0315.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references to modify the teachings of Regev to include all associated biomarkers that may impact ICR, see entire references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assessing all candidate biomarkers that may impact ICR is readily and reproducible implemented.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that clinical decisions regarding candidate biomarker(s) expression is essential to managing treatment, determining whether or not a treatment is effective and criteria for assessing response is available with guidelines so clinicians can follow to arrive at best possible treatment modalities, see all the references.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



21 October 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643